Citation Nr: 1632390	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition with nerve impingement.  

2.  Entitlement to a temporary total disability rating for convalescence following right shoulder surgery.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1979 and from May 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of those proceedings is of record.

In January 2016 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with a bilateral shoulder condition and contends that it is resultant from lifting weights during service.  Noting that the record indicates complaints of shoulder pain during and immediately following service, the Board remanded the issue in order to obtain a nexus opinion on the subject.  In March 2016, following an examination and interview of the Veteran, a VA examiner opined that the condition was less likely than not related to service as there was "no mention of bilateral shoulder condition on report of medical history and report of medical examinations."  

When VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the March 2016 opinion insufficient for adjudication purposes.  Specifically, while the VA examiner opined that the Veteran's shoulder condition was less likely than not related to service, the examiner appears to have based that opinion on a lack of documentation of complaints or a diagnosis of in the service treatment records.  However, as noted, the Veteran reported shoulder pain during and shortly following separation from service.  (See September 1988, October 1990 treatment records).  Moreover, it appears that the VA examiner did not consider the Veteran's current statements of periodic shoulder symptomatology since service.  Accordingly, the March 2016 opinion does not consider all the relevant evidence of record, to include lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the lack of reported injury on the Veteran's report of medical history and separation examination are evidence that can be considered, it cannot be the only basis for the opinion given the above concerns.  

Because the VA examiner did not discuss the Veteran's lay contentions of in-service symptoms in providing rationale for the opinion, and there is evidence of the Veteran's seeking treatment during and shortly following service, the Board finds that an addendum opinion is warranted in order to ensure that the Board's opinion will be fully informed.  

The issue of a temporary total rating is based on the Veteran's convalescence following shoulder surgery and is inextricably intertwined to the outcome of the Veteran's service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the issue is remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service shoulder symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Then return the claims file to the March 2016 examiner or a suitable replacement.  After a full review of the claims file including any newly received treatment records since the previous examination, the examiner is requested to provide a specific opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed bilateral shoulder condition is related to or had its onset during service.

The examiner should provide an explanation for all elements of the opinion, and if the requested opinion cannot be provided without resort to speculation, the examiner should state why that is so and should also indicate whether any additional information would permit a non-speculative opinion, (which facts should be identified) or if it is the limits of medical knowledge which prevent a non-speculative opinion.
  
If it is necessary to examine the Veteran to provide the requested opinions, an examination should be arranged.

3.  Then readjudicate the issue.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

